DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 2/28/2022.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claims 23-25 are newly added claims, therefore, Claims 1-25 are subject to examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for receiving a packet stream…means for separating a video packet….means for adjusting buffer capacity…means for storing the video packet in the video buffer…means for retrieving the video packet from the video buffer…and means for generating an A/V frame… means for separating an audio packet…means for storing the audio packet in an audio buffer…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  The structure described in the specification does not perform the entire function in the claims and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,11-17,19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollmershauser et al. U.S. Patent Publication # 2009/0205008 (hereinafter Wollmer) in view of Watkins et al. U.S. Patent # 6,442,331 (hereinafter Watkins) further in view of Ye et al. U.S. Patent Publication # 20140132837 (hereinafter Ye)
With respect to claim 1, Wollmer teaches a method for processing network packets, comprising: 

separating a video packet from the packet stream by a demultiplex component (i.e. transport/demux outputs a digital audio stream, a digital video stream and an out-band digital stream to A/V decoder) (Paragraph 68, 62, 65); 
storing the video packet in a video buffer at a buffer location pointed by a first pointer (i.e. local pay point) for temporary storage (i.e. video stream received by a video buffer, and the STB has a local playpoint in video buffer and a corresponding local play point in the audio buffer) (Paragraph 68)
Wollmer does not explicitly teach retrieving the video packet from the video buffer and generating video images based on the video packet and generating an audio/video ("A/V") frame in response to the video images and audio sound.
Watkins teaches retrieving the video packet from the video buffer and generating video images based on the video packet (i.e. stored decoded video data in the frame buffer portion and the rendering unit stored produced image data within frame buffer portion and provides the encoded video and image data to disk drive)(column 8 lines 60-67)(column 9 lines 9-21, 30-36); and generating an audio/video ("A/V") frame in response to the video images and audio sound (i.e. retrieving video data from frame buffer portion and retrieving audio data from audio buffer synchronizes the video and audio data)(column 8 lines 60-67) (column 9 lines 1-4). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to implement Watkins’s teaching in Wollmer’s teaching to come up with retrieving video packet from video buffer and generating audio video frame in response to video and audio sound.  The motivation for doing so would be to provide synchronized playback of the multimedia stream.  

Ye teaches adjusting buffer capacity  of a video buffer (i.e. frame buffer) for storing video information (Paragraph 60) in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality (i.e.  latency is much reduced and constant bit algorithm guarantees smooth including minimized jitter(Paragraph 38, 60, 64).  Examiner would like to point out that for optimizing audio/video quality is considered intended use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ye’s teaching in Wollmer and Watkins’ teaching to come up with adjusting buffer capacity of a video buffer in accordance with adaptive latency estimate.  The motivation for doing so would to achieve superior video quality by supporting 1080 p video streaming rate of 60 fps for performing wireless transmission being capable of super low latency, having lower memory (Paragraph 38)
	With respect to claim 2, Wollmer, Watkins and Ye teaches the method of claim 1, but Wollmer further teaches further comprising separating an audio packet from the packet stream by the demultiplex component (i.e. transport/demux module separates the multimedia stream into video stream, audio stream and audio stream is received by audio buffer and video stream received by video buffer) (Paragraph 68).
	With respect to claim 3, Wollmer, Watkins and Ye teaches the method of claim 2, but Wollmer further teaches further comprising storing the audio packet in an audio buffer at an audio buffer location pointed by a second pointer for temporary storage (i.e. data indicative of audio inputs received may be stored in storage and audio inputs stored in storage may be indexed with identifiers and timestamps and analyzed for determining audio events) (Paragraph 59)

With respect to claim 5, Wollmer, Watkins and Ye teaches the method of claim 4, but Watkins further teaches wherein generating an audio/video ("A/V") frame includes combining the video images with the audio sound to produce the A/V frame  (i.e. retrieving video data from frame buffer portion and retrieving audio data from audio buffer synchronizes the video and audio data)(column 8 lines 60-67) (column 9 lines 1-4).
	With respect to claim 6, Wollmer, Watkins and Ye teaches the method of claim 1, but Gulati further teaches further comprising wherein the adjusting buffer capacity of a video further includes adjusting the video buffer from a first buffer capacity to a second buffer capacity via the first pointer in accordance with an adaptive latency estimate (Paragraph 8)
	With respect to claim 7, Wollmer, Watkins and Ye teaches the method of claim 1, but Wollmer further teaches further comprising adjusting the audio buffer from a first buffer capacity to a second buffer capacity via the second pointer (i.e. particular play point in audio/video buffer)  in accordance with an adaptive latency estimate  (i.e. software latencies estimated) (Paragraph 68-69, 77)
	With respect to claim 11, Wollmer teaches a device configured to process a packet stream, comprising: 
	-an antenna (Paragraph 41) able to receive an audio/video (“A/V”) packet stream via a wireless transmission (Paragraph 41, 16)
a demultiplex ("demux") (Fig. 2) component coupled to the antenna (Fig. 2 element “RF”)(Paragraph 37) able to extract audio packets and video packets from an audio/video ("A/V") packet 
 an audio buffer (Fig. 3) for storing audio information (Paragraph 74), having an adjustable buffering capacity, coupled to the demux component and configured to store the audio packets; (i.e. audio stream received by an audio buffer, and the STB has a local playpoint in video buffer and a corresponding local play point in the audio buffer) (Paragraph 68)
a video buffer (Fig. 3), having an adjustable buffering capacity, coupled to the demux component and configured to store the video packets (i.e. video stream received by a video buffer, and the STB has a local playpoint in video buffer and a corresponding local play point in the audio buffer) (Paragraph 68)
-a decoder (Fig. 2 element 210) coupled to the video buffer (Fig. 2 element 205) (Paragraph 63)
Wollmer does not explicitly teach configured to generate A/V frames for playback based on the audio packets fetched from the audio buffer and the video packets fetched from the video buffer.
Watkins teaches  generate A/V frames for playback based on the audio packets fetched from the audio buffer and the video packets fetched from the video buffer (i.e. retrieving video data from frame buffer portion and retrieving audio data from audio buffer synchronizes the video and audio data)(column 8 lines 60-67) (column 9 lines 1-4). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to implement Watkin’s teaching in Wollmer’s teaching to come up with retrieving video packet from video buffer and generating audio video frame in response to video and audio sound.  The motivation for doing so would be to provide synchronized playback of the multimedia stream.  
Wollmer and Watkins does not explicitly teach adjusting buffer capacity of a video buffer for storing video information in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality.

	With respect to claim 12, Wollmer, Watkins and Ye teaches the device of claim 11, but Wollmer further teaches further comprising a receiver coupled to the demux component and configured to receive the A/V packet stream (i.e. picture frame/multimedia) via a wireless communication network (i.e. wirelessly) (Paragraph 16, 37, 71)
	With respect to claim 13, Wollmer, Watkins and Ye teaches the device of claim 11, but Wollmer further teaches wherein the audio buffer includes an audio buffer threshold pointer which is utilized to facilitate adjusting buffer capacity (i.e. particular play point in audio/video buffer) in response to an adaptive latency estimate (i.e. software latencies estimated) (Paragraph 68-69, 77)
	With respect to claim 14, Wollmer, Watkins and Ye teaches the device of claim 11, but Wollmer further teaches wherein the video buffer includes a video buffer threshold pointer which is utilized to facilitate adjusting buffer capacity (i.e. particular play point in audio/video buffer)  in response to an adaptive latency estimate  (i.e. software latencies estimated) (Paragraph 68-69, 77)

	With respect to claim 16, Wollmer, Watkins and Ye teaches the device of claim 15, but Watkins further teaches wherein the decoder includes a video decoder (i.e. A/V decoder) capable of decoding the video packets fetched from the video buffer (column 8 lines 60-67) (column 9 lines 1-21)
	With respect to claim 17, Wollmer, Watkins and Ye teaches the device of claim 11, but Wollmer further teaches further comprising an adaptive latency estimate (ALE) module coupled to decoder (Fig. 2 element 210) and configured to generate at least a portion of adaptive latency estimate in accordance with the A/V frame (Paragraph 68-69, 77).
	With respect to claim 19, Wollmer teaches a method for processing network packets, comprising: 
-receiving a packet stream containing audio and video data over a wireless network; 
-separating an audio packet from the packet stream by a demultiplex component  (i.e. transport/demux outputs a digital audio stream, a digital video stream and an out-band digital stream to A/V decoder) (Paragraph 68, 62, 65)
- storing the audio packet in an audio buffer at a buffer location pointed by a first pointer for temporary storage  (i.e. audio stream received by an audiobuffer, and the STB has a local playpoint in video buffer and a corresponding local play point in the audio buffer) (Paragraph 68)
 retrieving the audio packet from the audio buffer and generating audio sound based on the audio packet (i.e. providing audible sounds generated from the audio portion and data indicative of audio inputs received may be stored in storage and maybe indexed with identifiers and timestamps and analyzed for audio events) (Paragraph 58);
Wollmer does not explicitly teach generating an audio/video ("A/V") frame in response to the audio sound after combining video images with the audio sound.

Wollmer and Watkins does not explicitly teach adjusting buffer capacity of a video buffer for storing video information in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality.
Ye teaches adjusting buffer capacity  of a video buffer (i.e. frame buffer) for storing video information (Paragraph 60) in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality (i.e.  latency is much reduced and constant bit algorithm guarantees smooth including minimized jitter(Paragraph 38, 60, 64).  Examiner would like to point out that for optimizing audio/video quality is considered intended use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ye’s teaching in Wollmer and Watkins’ teaching to come up with adjusting buffer capacity of a video buffer in accordance with adaptive latency estimate.  The motivation for doing so would to achieve superior video quality by supporting 1080 p video streaming rate of 60 fps for performing wireless transmission being capable of super low latency, having lower memory (Paragraph 38)

	With respect to claim 21, Wollmer, Watkins and Ye teaches the method of claim 19, but Wollmer further teaches further comprising storing the video packet in a video buffer at a buffer location pointed by a second pointer for temporary storage  (i.e. video stream received by a video buffer, and the STB has a local playpoint in video buffer and a corresponding local play point in the audio buffer) (Paragraph 68)
	With respect to claim 22, Wollmer and Watkins teaches the method of claim 21, but Watkins further teaches further comprising retrieving the video packets by an audio decoder from the video buffer and generating video images based on the video packet  (column 8 lines 60-67) (column 9 lines 1-21)
With respect to claim 23, Wollmer teaches an apparatus for processing network packets, comprising: 
-means for receiving a packet stream containing audio information and video information over a wireless communications network (i.e. receiving digital out-of-band stream which include information about or associated with content provided through the audio and video streams) (Paragraph 64) 
-means for separating a video packet from the packet stream by a demultiplex component (i.e. transport/demux outputs a digital audio stream, a digital video stream and an out-band digital stream to A/V decoder) (Paragraph 68, 62, 65); 
-means for storing the video packet in a video buffer at a buffer location pointed by a first pointer (i.e. local pay point) for temporary storage (i.e. video stream received by a video buffer, and the STB has a local playpoint in video buffer and a corresponding local play point in the audio buffer) (Paragraph 68)

Watkins teaches retrieving the video packet from the video buffer and generating video images based on the video packet (i.e. stored decoded video data in the frame buffer portion and the rendering unit stored produced image data within frame buffer portion and provides the encoded video and image data to disk drive)(column 8 lines 60-67)(column 9 lines 9-21, 30-36); and generating an audio/video ("A/V") frame in response to the video images and audio sound (i.e. retrieving video data from frame buffer portion and retrieving audio data from audio buffer synchronizes the video and audio data)(column 8 lines 60-67) (column 9 lines 1-4). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to implement Watkin’s teaching in Wollmer’s teaching to come up with retrieving video packet from video buffer and generating audio video frame in response to video and audio sound.  The motivation for doing so would be to provide synchronized playback of the multimedia stream.  
Wollmer and Watkins does not explicitly teach adjusting buffer capacity of a video buffer for storing video information in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality.
Ye teaches adjusting buffer capacity  of a video buffer (i.e. frame buffer) for storing video information (Paragraph 60) in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality (i.e.  latency is much reduced and constant bit algorithm guarantees smooth including minimized jitter(Paragraph 38, 60, 64).  Examiner would like to point out that for optimizing audio/video quality is considered intended use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ye’s teaching in Wollmer and Watkins’ teaching to come up with adjusting buffer capacity of a video buffer 
With respect to claim 24, Wollmer, Watkins and Ye teaches the apparatus of claim 23, but Wollmer further teaches further comprising means for separating an audio packet from the packet stream by the demultiplex component (i.e. transport/demux module separates the multimedia stream into video stream, audio stream and audio stream is received by audio buffer and video stream received by video buffer) (Paragraph 68).
	With respect to claim 25, Wollmer, Watkins and Ye teaches the apparatus of claim 24, but Wollmer further teaches further comprising means for storing the audio packet in an audio buffer at an audio buffer location pointed by a second pointer for temporary storage (i.e. data indicative of audio inputs received may be stored in storage and audio inputs stored in storage may be indexed with identifiers and timestamps and analyzed for determining audio events) (Paragraph 59)

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollmershauser et al. U.S. Patent Publication # 2009/0205008 (hereinafter Wollmer) in view of Watkins et al. U.S. Patent # 6,442,331 (hereinafter Watkins) further in view of Ye further in view of Mamtani et al. U.S. Patent # 10,306,021 (hereinafter Mamtani)
	With respect to claim 8, Wollmer, Watkins and Ye teaches the method of claim 1, but fails to further teaches further comprising sending a rate change message to a transmitter indicating bit rate adjustment for data transmission in response to the adaptive latency estimate.
	Mamtani teaches sending a rate change message to a transmitter indicating bit rate adjustment for data transmission in response to the adaptive latency estimate (i.e. sending instructions for adaptive video for estimating network conditions such as loss rate and latency and this information is used to set .
Claims 9-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollmershauser et al. U.S. Patent Publication # 2009/0205008 (hereinafter Wollmer) in view of Watkins et al. U.S. Patent # 6,442,331 (hereinafter Watkins) further in view of Ye further in view of Martin et al. U.S. Patent # 2016/0205397 (hereinafter Martin)
With respect to claim 9, Wollmer, Watkins and Ye teaches the method of claim 1, but fails to further teaches further comprising identifying video judder associated with decoding and displaying the A/V frame.  Martin teaches identifying video judder associated with decoding and displaying the A/V frame (Paragraph 36,58,70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Martin’s teaching in Wollmer, Watkins and Ye’s teaching to come up with identifying video judder associated with decoding and displaying a/v frame.  The motivation for doing so would be proper analysis can be conducted and appropriate action including testing can take place to provide for a better user experience.
	With respect to claim 10, Wollmer, Watkins and Ye teaches the method of claim 1, but fails to further teaches further comprising identifying audio jitter associated with decoding and audio playing processes of the A/V frame.
	Martin teaches  identifying audio jitter associated with decoding and audio playing processes of the A/V frame (Paragraph 36,58,70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Martin’s teaching in Wollmer, Watkins and Ye’s teaching to come up with identifying audio jitter associated with decoding and audio playing 
	With respect to claim 18, Wollmer, Watkins and Ye teaches the device of claim 17, but fails to further teaches wherein ALE module is configured to detect video judder and audio jitter relating to the A/V frame, and updating values of the adaptive latency estimate based on detected video judder and audio jitter.
	Martin teaches wherein ALE module is configured to detect video judder and audio jitter relating to the A/V frame (Paragraph 36,58,70), and updating values of the adaptive latency estimate based on detected video judder and audio jitter (Paragraph 36,58,70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Martin’s teaching in Wollmer, Watkins and Ye’s teaching to come up with identifying audio jitter associated with decoding and audio playing processes of the A/V frame.  The motivation for doing so would be proper analysis can be conducted and appropriate action including testing can take place to provide for a better user experience.
Response to Arguments
With respect to applicant’s argument for claim limitation “adjusting buffer capacity of a video buffer for storing video information in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality”, it is deemed moot in view of new grounds of rejection.
Applicant's arguments filed 2/28/2022 with respect to “receiving a packet stream containing audio information and video information over a wireless communication network”, “separating a video packet from the packet stream by a demultiplex component; storing the video packet in a video buffer at a buffer location pointed by a first pointer for temporary storage ” have been fully considered but they are not persuasive. 

With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraph 64, 16, Wollmer teaches receiving a packet stream containing audio information and video information over a wireless communications network (i.e. receiving digital out-of-band stream which include information about or associated with content provided through the audio and video streams) (Paragraph 64, 16) 
In Paragraph 62, 65, 68, Wollmer teaches separating a video packet from the packet stream by a demultiplex component (i.e. transport/demux outputs a digital audio stream, a digital video stream and an out-band digital stream to A/V decoder) (Paragraph 68, 62, 65); 
In Paragraph 68, Wollmer teaches storing the video packet in a video buffer at a buffer location pointed by a first pointer (i.e. local pay point) for temporary storage (i.e. video stream received by a video buffer, and the STB has a local playpoint in video buffer and a corresponding local play point in the audio buffer) (Paragraph 68)
Wollmer does not explicitly teach retrieving the video packet from the video buffer and generating video images based on the video packet and generating an audio/video ("A/V") frame in response to the video images and audio sound.
Watkins teaches retrieving the video packet from the video buffer and generating video images based on the video packet (i.e. stored decoded video data in the frame buffer portion and the rendering unit stored produced image data within frame buffer portion and provides the encoded video and image data to disk drive)(column 8 lines 60-67)(column 9 lines 9-21, 30-36); and generating an audio/video ("A/V") frame in response to the video images and audio sound (i.e. retrieving video data from frame 
Wollmer and Watkins does not explicitly teach adjusting buffer capacity of a video buffer for storing video information in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality.
Ye teaches adjusting buffer capacity  of a video buffer (i.e. frame buffer) for storing video information (Paragraph 60) in accordance with an adaptive latency estimate at least partially based on display smoothness for optimizing audio/video (“A/V”) quality (i.e.  latency is much reduced and constant bit algorithm guarantees smooth including minimized jitter(Paragraph 38, 60, 64).  Examiner would like to point out that for optimizing audio/video quality is considered intended use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ye’s teaching in Wollmer and Watkins’ teaching to come up with adjusting buffer capacity of a video buffer in accordance with adaptive latency estimate.  The motivation for doing so would to achieve superior video quality by supporting 1080 p video streaming rate of 60 fps for performing wireless transmission being capable of super low latency, having lower memory (Paragraph 38)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Safouane et al. U.S. Patent Publication # 2012/0089997 which in Paragraph 19 teaches demultiplexer which separate data into video data, audio data and user services data, programme scheduling data for distribution to various location within the STB.

	C).  Dougherty et al. U.S. Patent Publication # 2011/0222835 which in Paragraph 72 teaches playing the image frame and the sounds in synchronization.  
 D).  De Nijs et al. U.S. Patent Publication # 2011/0083155 which in Paragraph 47 teaches audio and video packets being received via antenna and packet streamed from buffer.
	E).  George et al. U.S. Patent Publication # 2011/0307623 which teaches about smooth streaming server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453